Citation Nr: 0921778	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include   posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to 
December 1991, to include service in the Southwest Asia 
Theatre of Operations from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for service 
connection for PTSD.  

In her substantive appeal, received by the RO in December 
2006, the Veteran requested a hearing before the Board, 
sitting at the RO.  Such request was withdrawn by the veteran 
in writing in January 2007, and she was thereafter afforded 
an RO hearing in February 2007 pursuant to her request.  A 
transcript of that proceeding is of record.  

The Veteran also appealed the RO's July 2006 decision denying 
an increased (compensable) rating for her service-connected 
bilateral breast lesions with fibrocystic disease.  However, 
she did not perfect this appeal; her substantive appeal (VA 
Form 9) received by the RO in December 2006 referred only to 
PTSD.  Hence, this latter issue is not in appellate status 
and it is not contended otherwise.  38 C.F.R. §§ 20.200, 
20.202 (2008). 


REMAND

The Board notes at the outset that March 2007 VA psychiatric 
and psychological examinations essentially ruled out a 
current diagnosis of PTSD and indicated that the disorders 
that are present, namely an anxiety disorder and depression, 
were not linked to any incident of service.  However, at her 
May 2007 hearing, the Veteran asserted that she was a victim 
of an in-service sexual or personal assault, although the 
details of that assault were not specifically made known.  As 
explained below, this aspect of the Veteran's claim has not 
been developed and neither examiner had the opportunity to 
address this history.  Moreover, as explained below, the 
Board finds inconsistencies with some of the comments 
recorded in the psychiatric examination report.

The psychiatrist who examined the Veteran in March 2007 noted 
that she was a reliable historian and history obtained at 
that time included weight gain of 30 pounds and persistent 
suicidal ideations since her return from the Gulf War and 
separation from service in 1991.  The latter examiner also 
recorded classic symptoms of PTSD and suggested that some of 
the Veteran's depression can be traced to her service but 
concluded that the Veteran does not have a psychiatric 
disorder linked to service.  The Board finds that this 
psychiatric opinion is confusing and contradictory in nature.  
It is pertinent to note that the RO has conceded that the 
Veteran had combat duty during the Persian Gulf War and that 
the VA psychologist who examined her in March 2007 wrote that 
the Veteran does not satisfy all of the criteria for PTSD, 
which implies that some of the criteria are met. 

In view of the foregoing, the Board finds that another 
psychiatric examination is warranted by a different 
psychiatrist and this latter examiner must be provided an 
opportunity to consider all of the relevant history in this 
case, to include the alleged in-service assault, before 
providing an opinion as to whether the Veteran has PTSD or 
any other psychiatric disorder linked to service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 
3.304(f) (2008).   

Prior to obtaining the psychiatric examination, the AMC/RO 
must develop the claim for service connection for PTSD based 
upon a personal assault.  A PTSD claim based upon personal 
assault involves different considerations.  38 C.F.R. 
§ 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 280 
(1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), 
the United States Court of Appeals for Veterans Claims 
recognized that it had at one point held "an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor[.]"  The latter statement, however, 
had been made in the "context of discussing PTSD diagnoses 
other than those arising from personal assault." Id.  As to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  A request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Remand is required to ensure that the claim for service 
connection for PTSD based on personal assault is properly 
developed and initially adjudicated, within the meaning of 
the cited legal authority, prior to a review thereof by the 
Board.  

Notice is also taken that the Veteran testified at her May 
2007 hearing that she had been seen on an outpatient basis at 
a VA facility in April 2007, for further psychiatric 
treatment of her claimed PTSD and the RO's decision review 
officer indicated during the course of such hearing that he 
would obtain the outpatient note recorded on that date for 
consideration.  There is no indication that the outpatient 
record in question was ever secured and/or considered by the 
RO.  It, too, is noted that in a May 2007 addendum to a March 
2007 report of a VA psychiatric examination, the examiner 
noted that the Veteran had been seen on April 9, 2007.  
Action to obtain the requested record and any other pertinent 
VA treatment records is found to be in order.  38 C.F.R. 
§ 3.159(c)(2) (2008).

On the basis of the foregoing, further actions are deemed 
necessary prior to entry of a final appellate determination 
in this case.  To that end, this case is REMANDED for the 
following actions:

1.  Advise the Veteran that evidence from 
sources other than the veteran's service 
records may corroborate her account of an 
alleged in-service personal assault.  
Examples of such evidence include, but 
are not limited to: Statements from 
fellow servicemen; records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

Based on the veteran's response to such 
request, any and all assistance due her 
under the VA's duty-to-assist obligation 
should then be afforded in an effort to 
verify her claimed stressor(s).

2.  Obtain all VA examination and 
treatment reports regarding the veteran's 
psychiatric status which were compiled 
since 2001, including the report of an 
outpatient visit on April 9, 2007, for 
inclusion in the claims folder.

3.  The Veteran must be provided a 
psychiatric examination by a psychiatrist 
other than the examiner who evaluated her 
in March 2007.  Following a review of the 
relevant evidence in the claims file, 
obtaining a detailed history (to include 
the Veteran's combat duty and an alleged 
in-service personal assault), the mental 
status examination and any tests that are 
deemed necessary, the examiner is 
requested to address the following:  

(a)	Does the Veteran meet the diagnostic 
criteria for PTSD?

(b)	Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disorder that is present, 
to include PTSD, an anxiety disorder 
and depression, began during service 
or is causally linked to any incident 
of active duty, to include combat duty 
and an alleged personal assault?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

If the psychiatrist cannot render this 
opinion without resort to speculation, he 
or she should so state.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Lastly, adjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, including PTSD, to 
include as due to combat duty and an in-
service personal assault.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008). 







